 

Exhibit 10.2

  

(1) LAKELAND INDUSTRIES EUROPE LIMITED

 

as the Client

 

- and -

 

(2) HSBC INVOICE FINANCE (UK) LTD

 

as HIF

 



 



 

FIXED CHARGE ON NON-VESTING DEBTS AND FLOATING CHARGE

 

(for use with Agreement for the Purchase of Debts)

 



 



 

1

 

 

THIS DEED is made on 29th January 2013

 

BETWEEN

 

(1)HSBC INVOICE FINANCE (UK) LIMITED registered in England and Wales with the
number 00759657 ("HIF"); and

 

(2)THE COMPANY LISTED IN THE SCHEDULE ATTACHED TO AND FORMING PART OF THIS DEED
(the "Client").

 

IT IS AGREED:

 

1.Definitions and interpretation

 

1.1Definitions

 

In this Deed:

 

(a)terms defined in, or construed for the purposes of, the Debt Purchase
Agreement (as defined below) have the same meanings when used in this Deed
(unless the same are otherwise defined in this Deed); and

 

(b)the following terms have the following meanings:

 

"Act" means the Law of Property Act 1925;

 

"Debt Purchase Agreement" means the agreement for the purchase of debts dated on
or before the date of this Deed and made between (1) the Client and (2) HIF
pursuant to which HIF has agreed to make certain receivables purchase facilities
available to the Client;

 

"Default Rate" means, at any time, a rate of interest equivalent to the then
prevailing rate used to calculate the Discounting Charge;

 

"Excluded Proceeds" means all and any monies paid to a Trust Account which are
not the proceeds of Debts;

 

"Non-Vesting Debts" means those Debts which fail to vest effectively and
absolutely in HIF pursuant to the Debt Purchase Agreement;

 

"Party" means a party to this Deed;

 

"Purchased Debt" a Debt purchased or purported to be purchased by HIF pursuant
to the Debt Purchase Agreement;

 

"Real Property" means all estates and interests in freehold, leasehold and other
immovable property (wherever situated) now or in future belonging to the Client,
or in which the Client has an interest at any time, together with:

 

(a)all buildings and fixtures (including trade fixtures) and fixed plant and
machinery at any time thereon;

 

(b)all easements, rights and agreements in respect thereof; and

 

(c)the benefit of all covenants given in respect thereof;

 

2

 

 

"Receiver" means any receiver, receiver and manager or administrative receiver
appointed by HIF under this Deed;

 

"Secured Obligations" means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or alone or
in any other capacity whatsoever) of the Client to HIF (including those arising
under or pursuant to the Debt Purchase Agreement and including all monies
covenanted to be paid under this Deed), provided that no obligation or liability
shall be included in the definition of "Secured Obligations" to the extent that,
if it were so included, this Deed (or any part of it) would constitute unlawful
financial assistance within the meaning of sections 677 to 680 of the Companies
Act 2006;

 

"Security" means the Security Interests created by or pursuant to this Deed;

 

"Security Assets" means all property and assets from time to time mortgaged,
charged or assigned (or expressed to be mortgaged, charged or assigned) by or
pursuant to this Deed;

 

"Security Interest" means any mortgage, charge, trust, option, security
assignment, assignation in security, pledge, hypothecation, lien, retention of
title, set-off right, tracing right or any other security interest in favour of
any person or any equitable right, agreement or arrangement having the effect of
conferring security;

 

"Security Period" means the period beginning on the date of this Deed and ending
on the date on which:

 

(a)all the Secured Obligations have been unconditionally and irrevocably paid
and discharged in full; and

 

(b)the Debt Purchase Agreement has been terminated by HIF, according to its
terms;

 

"Spot Rate of Exchange" means HSBC Bank PLC's spot rate of exchange for the
purchase of a currency with the relevant currency in the London foreign exchange
market at or about 11.00am on a particular day;

 

"Tax" any tax, levy, impost, duty or other charge or withholding of a similar
nature (including any penalty or interest payable in connection with any failure
to pay or any delay in paying any of the same);

 

"Trust Account" means a bank account in the Client's name, held in trust for
HIF, in respect of which HIF's officers are irrevocably appointed as the only
signatories authorised to operate the account and to which the proceeds of Debts
are paid, in accordance with the terms of the Debt Purchase Agreement;

 

"VAT" Value Added Tax.

 

1.2Interpretation

 

(a)Unless a contrary indication appears, any reference in this Deed to:

 

(i)the "Client" or "HIF" shall be construed so as to include its successors in
title, permitted assigns and permitted transferees;

 

3

 

 

(ii)"this Deed", the "Debt Purchase Agreement", or any other agreement or
instrument shall be construed as a reference to this Deed, the Debt Purchase
Agreement or such other agreement or instrument as amended, supplemented,
extended, restated, novated and/or replaced in any manner from time to time
 (however fundamentally and even if any of the same increases the obligations of
the Client or provides for further advances);

 

(iii)"assets" includes any present and future properties, revenues and rights of
every description and includes uncalled capital;

 

(iv)"including" or "includes" means including or includes without limitation;

 

(v)"Secured Obligations" includes obligations and liabilities which would be
treated as such but for the liquidation or dissolution of or similar event
affecting the Client;

 

(vi)a provision of law is a reference to that provision as amended or
re-enacted; and

 

(vii)the singular includes the plural and vice versa.

 

(b)References to clauses, paragraphs and the schedule are to be construed,
unless otherwise stated, as references to clauses, paragraphs and the schedule
of this Deed and references to this Deed include the schedule.

 

(c)Clause and schedule headings are for convenience only and shall not affect
the construction of this Deed.

 

(d)Each undertaking of the Client (other than a payment obligation) contained in
this Deed must be complied with at all times during the Security Period.

 

(e)If HIF reasonably considers that an amount paid by the Client to HIF under
the Debt Purchase Agreement is capable of being avoided or otherwise set aside
on the liquidation or administration of the Client, then that amount shall not
be considered to have been irrevocably paid for the purposes of this Deed.

 

(f)The Parties intend that this document shall take effect as a deed
notwithstanding the fact that a Party may only execute this document under hand.

 

1.3Third party rights

 

A person who is not a Party shall have no right under the Contracts (Rights of
Third Parties) Act 1999 to enforce or enjoy the benefit of any term of this
Deed.

 

2.Covenant to pay

 

2.1Covenant to pay

 

The Client covenants in favour of HIF that it will pay and discharge the Secured
Obligations from time to time when they fall due.

 

2.2Default interest

 

(a)Any amount which is not paid under this Deed when due shall bear interest
(both before and after judgment and payable on demand) from the due date until
the date on which such amount is unconditionally and irrevocably paid and
discharged in full on a daily basis at the rate and in the manner agreed in the
document under which such amount is payable and, in the absence of such
agreement, at the Default Rate from time to time.

 

4

 

 

(b)Default interest will accrue from day to day and will be compounded at such
intervals as HIF states are appropriate.

 

3.Grant of security

 

3.1Nature of security

 

All Security Interests and dispositions created or made by or pursuant to this
Deed are created or made:

 

(a)in favour of HIF;

(b)with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994; and

(c)as continuing security for payment of the Secured Obligations.

 

3.2Qualifying floating charge

 

Paragraph 14 of Schedule B1 to the Insolvency Act 1986 applies to any floating
charge created by or pursuant to this Deed (and each such floating charge is a
qualifying floating charge for the purposes of the Insolvency Act 1986).

 

4.Fixed security

 

4.1Fixed charges

 

The Client charges and agrees to charge all of its present and future right,
title and interest in and to the following assets which are at any time owned by
the Client, or in which it from time to time has an interest:

 

(a)by way of fixed equitable charge, all Purchased Debts excluding
Non-Notifiable Non-Vesting Debts;

 

(b)by way of fixed equitable charge, all Associated Rights relating those
Purchased Debts charged to HIF in clause 4.1(a) above;

 

(c)by way of fixed equitable charge, all Purchased Debts comprising
Non-Notifiable Non-Vesting Debts;

 

(d)by way of fixed equitable charge, all Associated Rights relating to those
Purchased Debts charged to HIF in clause 4.1(c) above; and

 

(e)to the extent that the Excluded Proceeds are not effectively assigned under
clause 4.2 (Security assignment), by way of first fixed charge the Excluded
Proceeds.

 

4.2Security assignment

 

The Client assigns and agrees to assign absolutely (subject to a proviso for
reassignment on redemption) all its present and future right, title and interest
in and to the Excluded Proceeds.

 

5

 

 

5.Floating charge

 

The Client charges and agrees to charge by way of first floating charge all of
its present and future:

 

(a)assets and undertaking (wherever located) not otherwise effectively charged
by way of first fixed mortgage or charge or assigned pursuant to clause 4.1
(Fixed charges), clause 4.2 (Security assignment) or any other provision of this
Deed; and

 

(b)(whether or not effectively so charged or assigned) heritable property and
all other property and assets in Scotland.

 

6.Conversion of floating charge

 

6.1Conversion by notice

 

HIF may, by written notice to the Client, convert the floating charge created
under this Deed into a fixed charge as regards all or any of the assets of the
Client specified in the notice if:

 

(a)a Termination Event has occurred; or

 

(b)HIF (acting reasonably) considers any Security Assets (whether or not those
specified in the notice) to be in danger of being seized or sold under any form
of distress, attachment, execution or other legal process or to be otherwise in
jeopardy.

 

6.2Small companies

 

The floating charge created under this Deed by the Client shall not convert into
a fixed charge solely by reason of a moratorium being obtained under the
Insolvency Act 2000 (or anything done with a view to obtaining such a
moratorium) in respect of the Client.

 

6.3Automatic conversion

 

The floating charge created under this Deed shall (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge:

 

(a)in relation to any Security Asset which is subject to a floating charge if:

 

(i)the Client creates (or attempts or purports to create) any Security Interest
(other than a Security Interest which is permitted by the Debt Purchase
Agreement) on or over the relevant Security Asset without the prior written
consent of HIF; or

 

(ii)any third party levies or attempts to levy any distress, execution,
attachment or other legal process against any such Security Asset; and

 

(b)over all Security Assets which are subject to a floating charge if an
administrator is appointed in respect of the Client or HIF receives notice of
intention to appoint such an administrator.

 

6.4Partial conversion

 

The giving of a notice by HIF pursuant to clause 6.1 (Conversion by notice) in
relation to any class of assets of the Client shall not be construed as a waiver
or abandonment of the rights of HIF to serve similar notices in respect of any
other class of assets or of any other right of HIF.

 

6

 

 

7.Continuing security

 

7.1Continuing security

 

The Security is continuing and will extend to the ultimate balance of the
Secured Obligations regardless of any intermediate payment or discharge in whole
or in part. This Deed shall remain in full force and effect as a continuing
security for the duration of the Security Period.

 

7.2Additional and separate security

 

This Deed is in addition to, without prejudice to, and shall not merge with, any
other right, remedy, guarantee or Security Interest which HIF may at any time
hold for any Secured Obligation.

 

7.3Right to enforce

 

This Deed may be enforced against the Client without HIF first having recourse
to any other right, remedy, guarantee or Security Interest held by or available
to it.

 

8.Liability of the Client relating to Security Assets

 

Notwithstanding anything contained in this Deed or implied to the contrary, the
Client remains liable to observe and perform all conditions and obligations
assumed by it in relation to the Security Assets. HIF is under no obligation to
perform or fulfil any such condition or obligation or to make any payment in
respect of any such condition or obligation.

 

9.Accounts

 

No monies at any time standing to the credit of any account (of any type and
however designated) of the Client with HIF or in which the Client has an
interest (and no rights and benefits relating thereto) shall be capable of being
assigned to any third party.

 

10.Representations

 

10.1General

 

The Client makes the representations and warranties set out in this clause 10 to
HIF.

 

10.2No Security Interests

 

The Security Assets are, or when acquired will be, beneficially owned by the
Client free from any Security Interest other than:

 

(a)as created by this Deed; and

 

(b)as permitted under the Debt Purchase Agreement.

 

10.3No avoidance

 

This Deed creates the Security Interests which it purports to create and is not
liable to be avoided or otherwise set aside on the liquidation or administration
of the Client or otherwise.

 

10.4No proceedings pending or threatened

 

No litigation, arbitration or administrative proceeding has currently been
started or threatened in relation to any Security Asset.

 

7

 

 

10.5Time when representations made

 

(a)All the representations and warranties in this clause 10 are made by the
Client on the date of this Deed and are also deemed to be made by the Client on
each date that Debts are Notified under the Debt Purchase Agreement.

 

(b)Each representation or warranty deemed to be made after the date of this Deed
shall be deemed to be made by reference to the facts and circumstances existing
at the date the representation or warranty is deemed to be made.

 

11.Undertakings by the Client

 

11.1Restrictions on dealing

 

The Client shall not do or agree to do any of the following without the prior
written consent of HIF:

 

(a)create or permit to subsist any Security Interest on any Security Asset
except a Security Interest which is permitted under the Debt Purchase Agreement;

 

(b)sell, transfer, lease, lend or otherwise dispose of (whether by a single
transaction or a number of transactions and whether related or not) the whole or
any part of its interest in any Security Asset except a disposal which is
permitted under the Debt Purchase Agreement and the sale at full market value of
stock-in-trade in the usual course of trading as conducted by the Client at the
date of this Deed.

 

11.2Security Assets generally

 

The Client shall:

 

(a)permit HIF (or its designated representatives), on reasonable written notice:

 

(i)access during normal office hours to the accounting records of the Client and
to any documents and records relating to the Security Assets; and

 

(ii)to inspect, take extracts from, and make photocopies of, the same,

 

and to provide (at the expense of the Client), such clerical and other
assistance which HIF may reasonably require to do this;

 

(b)notify HIF within 14 days of receipt of every material notice, order,
application, requirement or proposal given or made in relation to the Security
Assets by any competent authority;

 

(c)if required by HIF, immediately provide it with a copy of any notice, order,
application, requirement or proposal referred to in clause 11.2(b) and either
(A) comply with such notice, order, application, requirement or proposal or (B)
make such objections to the same as HIF may require or approve;

 

(d)duly and punctually pay all rates, rents, Taxes and other outgoings owed by
it in respect of the Security Assets;

 

(e)comply in all material respects with all obligations in relation to the
Security Assets under any present or future law, regulation, order or instrument
or under any bye-laws, regulations or requirements of any competent authority or
other approvals, licences or consents;

 

8

 

 

(f)comply with all covenants and obligations affecting the Security Assets (or
their manner of use);

 

(g)not, except with the prior written consent of HIF (such consent not to be
unreasonably withheld or delayed), enter into any onerous or restrictive
obligation affecting any Security Asset;

 

(h)provide HIF with all information which it may reasonably request in relation
to the Security Assets;

 

(i)not do, cause or permit to be done anything which may in any way depreciate,
jeopardise or otherwise prejudice the value or marketability of any Security
Asset (or make any omission which has such an effect).

 

11.3Dealings with and realisation of Non-Vesting Debts and Excluded Proceeds

 

(a)The Client shall only deal with Non-Vesting Debts and the proceeds thereof
and the Associated Rights thereto as if they were assigned to HIF in accordance
with the Debt Purchase Agreement.

 

(b)The Client agrees that the Excluded Proceeds shall be dealt with as if they
were the proceeds of Debts assigned or purportedly assigned to HIF in accordance
with the Debt Purchase Agreement.

 

12.Power to remedy

 

12.1Power to remedy

 

If at any time the Client does not comply with any of its obligations under this
Deed, HIF (without prejudice to any other rights arising as a consequence of
such non-compliance) shall be entitled (but not bound) to rectify that default.
The Client irrevocably authorises HIF and its employees and agents by way of
security to do all things (including entering the property of the Client) which
are necessary or desirable to rectify that default.

 

12.2Mortgagee in possession

 

The exercise of the powers of HIF under this clause 12 shall not render it
liable as a mortgagee in possession.

 

12.3Monies expended

 

The Client shall pay to HIF on demand any monies which are expended by HIF in
exercising its powers under this clause 12, together with interest at the
Default Rate from the date on which those monies were expended by HIF (both
before and after judgment) and otherwise in accordance with clause 2.2 (Default
interest).

 

13.When security becomes enforceable

 

13.1When enforceable

 

This Security shall become immediately enforceable upon the occurrence of a
Termination Event.

 

9

 

 

13.2Statutory powers

 

The power of sale and other powers conferred by section 101 of the Act (as
amended or extended by this Deed) shall be immediately exercisable upon and at
any time after the occurrence of any Termination Event.

 

13.3Enforcement

 

After this Security has become enforceable, HIF may in its absolute discretion
enforce all or any part of the Security in such manner as it sees fit.

 

14.Enforcement of security

 

14.1General

 

For the purposes of all powers implied by statute, the Secured Obligations are
deemed to have become due and payable on the date of this Deed. Sections 93 and
103 of the Act shall not apply to the Security. The statutory powers of leasing
conferred on HIF are extended so as to authorise HIF to lease, make agreements
for leases, accept surrenders of leases and grant options as HIF may think fit
and without the need to comply with section 99 or 100 of the Act.

 

14.2Powers of HIF

 

(a)At any time after the Security becomes enforceable (or if so requested by the
Client by written notice at any time), HIF may without further notice (unless
required by law):

 

(i)appoint any person (or persons) to be a receiver, receiver and manager or
administrative receiver of all or any part of the Security Assets and/or of the
income of the Security Assets; and/or

 

(ii)appoint or apply for the appointment of any person who is appropriately
qualified as administrator of the Client; and/or

 

(iii)exercise all or any of the powers conferred on mortgagees by the Act (as
amended or extended by this Deed) and/or all or any of the powers which are
conferred by this Deed on a Receiver, in each case without first appointing a
Receiver or notwithstanding the appointment of any Receiver.

 

(b)HIF is not entitled to appoint a Receiver in respect of any Security Assets
which are subject to a charge which (as created) was a floating charge solely by
reason of a moratorium being obtained under the Insolvency Act 2000 (or anything
done with a view to obtaining such a moratorium) in respect of the Client.

 

14.3Redemption of prior mortgages

 

At any time after the Security has become enforceable, HIF may:

 

(a)redeem any prior Security Interest against any Security Asset; and/or

 

(b)procure the transfer of that Security Interest to itself; and/or

 

(c)settle and pass the accounts of the holder of any prior Security Interest and
any accounts so settled and passed shall be conclusive and binding on the
Client.

 

10

 

 

All principal, interest, costs, charges and expenses of and incidental to any
such redemption and/or transfer shall be paid by the Client to HIF on demand.

 

14.4Privileges

 

(a)Each Receiver and HIF is entitled to all the rights, powers, privileges and
immunities conferred by the Act on mortgagees and receivers when such receivers
have been duly appointed under the Act, except that section 103 of the Act does
not apply.

 

(b)To the extent that the Security Assets constitute "financial collateral" and
this Deed and the obligations of the Client under this Deed constitute a
"security financial collateral arrangement" (in each case for the purpose of and
as defined in the Financial Collateral Arrangements (No. 2) Regulations 2003 (SI
2003 No. 3226)) each Receiver and HIF shall have the right after this Security
has become enforceable to appropriate all or any part of that financial
collateral in or towards the satisfaction of the Secured Obligations.

 

(c)For the purpose of clause 14.4(b) above, the value of the financial
collateral appropriated shall be such amount as the Receiver or HIF reasonably
determines having taken into account advice obtained by it from an independent
investment or accountancy firm of national standing selected by it.

 

14.5No liability

 

(a)Neither HIF nor any Receiver shall be liable (A) in respect of all or any
part of the Security Assets or (B) for any loss or damage which arises out of
the exercise or the attempted or purported exercise of, or the failure to
exercise any of, its or his respective powers (unless such loss or damage is
caused by its or his gross negligence or wilful misconduct).

 

(b)Without prejudice to the generality of clause 14.5(a), neither HIF nor any
Receiver shall be liable, by reason of entering into possession of a Security
Asset, to account as mortgagee in possession or for any loss on realisation or
for any default or omission for which a mortgagee in possession might be liable.

 

14.6Protection of third parties

 

No person (including a purchaser) dealing with HIF or any Receiver or its or his
agents will be concerned to enquire:

 

(a)whether the Secured Obligations have become payable; or

 

(b)whether any power which HIF or the Receiver is purporting to exercise has
become exercisable; or

 

(c)whether any money remains due under any document entered into between the
Parties; or

 

(d)how any money paid to HIF or to the Receiver is to be applied.

 

11

 

 

15.Receiver

 

15.1Removal and replacement

 

HIF may from time to time remove any Receiver appointed by it (subject, in the
case of an administrative receivership, to section 45 of the Insolvency Act
1986) and, whenever it may deem appropriate, may appoint a new Receiver in the
place of any Receiver whose appointment has terminated.

 

15.2Multiple Receivers

 

If at any time there is more than one Receiver of all or any part of the
Security Assets and/or the income of the Security Assets, each Receiver shall
have the power to act individually (unless otherwise stated in the appointment
document).

 

15.3Remuneration

 

Any Receiver shall be entitled to remuneration for his services at a rate to be
fixed by agreement between him and HIF (or, failing such agreement, to be fixed
by HIF).

 

15.4Payment by Receiver

 

Only monies actually paid by a Receiver to HIF in relation to the Secured
Obligations shall be capable of being applied by HIF in discharge of the Secured
Obligations.

 

15.5Agent of Client

 

Any Receiver shall be the agent of the Client. The Client shall (subject to the
Companies Act 1985 and the Insolvency Act 1986) be solely responsible for his
acts and defaults and for the payment of his remuneration. HIF shall incur no
liability (either to the Client or to any other person) by reason of the
appointment of a Receiver or for any other reason.

 

16.Powers of Receiver

 

16.1General powers

 

Any Receiver shall have:

 

(a)all the powers which are conferred by the Act on mortgagees in possession and
receivers appointed under the Act;

 

(b)(whether or not he is an administrative receiver) all the powers which are
listed in schedule 1 of the Insolvency Act 1986; and

 

(c)all powers which are conferred by any other law conferring power on
receivers.

 

16.2Additional powers

 

In addition to the powers referred to in clause 16.1 (General powers), a
Receiver shall have the following powers:

 

(a)to take possession of, collect and get in all or any part of the Security
Assets and/or income in respect of which he was appointed;

 

(b)to manage the Security Assets and the business of the Client as he thinks
fit;

 

12

 

 

(c)to redeem any security and to borrow or raise any money and secure the
payment of any money in priority to the Secured Obligations for the purpose of
the exercise of his powers and/or defraying any costs or liabilities incurred by
him in such exercise;

 

(d)to sell or concur in selling, leasing or otherwise disposing of all or any
part of the Security Assets in respect of which he was appointed without the
need to observe the restrictions imposed by section 103 of the Act. Fixtures may
be severed and sold separately from the Real Property containing them, without
the consent of the Client. The consideration for any such transaction may
consist of cash, debentures or other obligations, shares, stock or other
valuable consideration (and the amount of such consideration may be dependent
upon profit or turnover or be determined by a third party). Any such
consideration may be payable in a lump sum or by instalments spread over such
period as he thinks fit;

 

(e)to alter, improve, develop, complete, construct, modify, refurbish or repair
any building or land and to complete or undertake or concur in the completion or
undertaking (with or without modification) of any project in which the Client
was concerned or interested before his appointment (being a project for the
alteration, improvement, development, completion, construction, modification,
refurbishment or repair of any building or land);

 

(f)to carry out any sale, lease or other disposal of all or any part of the
Security Assets by conveying, transferring, assigning or leasing the same in the
name of the Client and, for that purpose, to enter into covenants and other
contractual obligations in the name of, and so as to bind, the Client;

 

(g)to take any such proceedings (in the name of the Client or otherwise) as he
shall think fit in respect of the Security Assets and/or income in respect of
which he was appointed (including proceedings for recovery of rent or other
monies in arrears at the date of his appointment);

 

(h)to enter into or make any such agreement, arrangement or compromise as he
shall think fit;

 

(i)to insure, and to renew any insurances in respect of, the Security Assets as
he shall think fit (or as HIF shall direct);

 

(j)to appoint and employ such managers, officers and workmen and engage such
professional advisers as he shall think fit (including, without prejudice to the
generality of the foregoing power, to employ his partners and firm);

 

(k)to form one or more Subsidiaries of the Client, and to transfer to any such
subsidiary all or any part of the Security Assets;

 

(l)to operate any rent review clause in respect of any Real Property in respect
of which he was appointed (or any part thereof) and to apply for any new or
extended lease; and

 

(m)to:

 

(i)give valid receipts for all monies and to do all such other things as may
seem to him to be incidental or conducive to any other power vested in him or
necessary or desirable for the realisation of any Security Asset;

 

13

 

 

(ii)exercise in relation to each Security Asset all such powers and rights as he
would be capable of exercising if he were the absolute beneficial owner of the
Security Assets; and

 

(iii)use the name of the Client for any of the above purposes.

 

17.Application of proceeds

 

17.1Application

 

All monies received by HIF or any Receiver after the Security has become
enforceable shall (subject to the rights and claims of any person having a
security ranking in priority to the Security) be applied in the following order:

 

(a)first, in satisfaction of, or provision for, all costs, charges and expenses
incurred, and payments made by HIF or any Receiver and of all remuneration due
to the Receiver in connection with this Deed or the Security Assets;

 

(b)secondly, in or towards satisfaction of the remaining Secured Obligations;
and

 

(c)thirdly, in payment of any surplus to the Client or other person entitled to
it.

 

17.2Contingencies

 

If the Security is enforced at a time when no amounts are due under the any
document entered into between the Parties (including the Debt Purchase
Agreement) (but at a time when amounts may become so due), HIF or a Receiver may
pay the proceeds of any recoveries effected by it into a blocked suspense
account.

 

18.Set-off

 

(a)HIF may (but shall not be obliged to) set off any obligation (present,
future, actual, contingent, liquidated, unliquidated or unascertained) which is
due and payable by the Client to HIF (including under the Debt Purchase
Agreement) and unpaid against any obligation (whether or not matured) owed by
HIF to the Client, regardless of the place of payment, booking branch or
currency of either obligation.

 

(b)If the obligations are in different currencies, HIF may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of the set off.

 

(c)If either obligation is unliquidated or unascertained, HIF may set off in an
amount estimated by it in good faith to be the amount of that obligation.

 

19.Delegation

 

HIF and any Receiver may delegate, by power of attorney (or in any other manner)
to any person, any right, power or discretion exercisable by it under this Deed
upon any terms (including power to sub-delegate) which it may think fit. Neither
HIF nor any Receiver shall be in any way liable or responsible to the Client for
any loss or liability arising from any act, default, omission or misconduct on
the part of any such delegate or sub-delegate.

 

14

 

 

20.Further assurances

 

20.1Further action

 

The Client shall, at its own expense, promptly take whatever action HIF or a
Receiver may require for:

 

(a)creating, perfecting or protecting the Security Interests intended to be
created by this Deed; and

 

(b)facilitating the realisation of any Security Asset or the exercise of any
right, power or discretion exercisable by HIF or any Receiver or any of its or
his delegates or sub-delegates in respect of any Security Asset,

 

including the execution of any transfer, conveyance, assignment or assurance of
any property whether to HIF or to its nominees, the giving of any notice, order
or direction and the making of any registration, which, in any such case, HIF
may think expedient.

 

20.2Specific security

 

Without prejudice to the generality of clause 20.1 (Further action), the Client
shall forthwith at the request of HIF execute a legal mortgage, charge,
assignment, assignation or other security over any Security Asset which is
subject to or intended to be subject to any fixed security created by this Deed
in favour of HIF (including any arising or intended to arise pursuant to clause
6 (Conversion of floating charge) in such form as HIF may require.

 

21.Power of attorney

 

The Client, by way of security, irrevocably and severally appoints HIF, each
Receiver and any of its or his delegates or sub-delegates to be its attorney to
take any action which the Client is obliged to take under this Deed, including
under clause 20 (Further assurances). The Client ratifies and confirms whatever
any attorney does or purports to do pursuant to its appointment under this
clause.

 

22.Payments

 

22.1Payments

 

Subject to clause 22.2 (Gross-up), all payments to be made by the Client in
respect of this Deed shall be made:

 

(a)in immediately available funds to the credit of such account as HIF may
designate; and

 

(b)without (and free and clear of, and without any deduction for, or on account
of):

 

(i)any set-off or counterclaim; or

 

(ii)except to the extent compelled by law, any deduction or withholding for or
on account of Tax.

 

15

 

 

22.2Gross-up

 

If the Client is compelled by law to make any deduction or withholding from any
sum payable under this Deed to HIF, the sum so payable by the Client shall be
increased so as to result in the receipt by HIF of a net amount equal to the
full amount expressed to be payable under this Deed.

 

23.Stamp duty

 

The Client shall:

 

(a)pay all present and future stamp, registration and similar Taxes or charges
which may be payable, or determined to be payable, in connection with the
execution, delivery, performance or enforcement of this Deed, or any judgment
given in connection therewith; and

 

(b)indemnify HIF and any Receiver on demand against any and all costs, losses or
liabilities (including, without limitation, penalties) with respect to, or
resulting from, its delay or omission to pay any such stamp, registration and
similar Taxes or charges.

 

24.Costs and expenses

 

24.1Transaction and amendment expenses

 

The Client shall promptly on demand pay to HIF the amount of all costs, charges
and expenses (including, without limitation, legal fees, valuation, accountancy
and consultancy fees (and any VAT or similar Tax thereon)) incurred by HIF in
connection with:

 

(a)the negotiation, preparation, printing, execution, registration, perfection
and completion of this Deed, the Security or any document referred to in this
Deed; or

 

(b)any actual or proposed amendment or extension of, or any waiver or consent
under, this Deed.

 

24.2Enforcement and preservation costs

 

The Client shall promptly on demand pay to HIF and any Receiver the amount of
all costs, charges and expenses (including, (without limitation) legal fees (and
any VAT or similar Tax thereon)) incurred by it in connection with the
enforcement, exercise or preservation (or the attempted enforcement, exercise or
preservation) of any of its rights under this Deed or the Security or any
document referred to in this Deed (including all remuneration of the Receiver).

 

24.3Default interest

 

Any amount demanded under clause 24.1 (Transaction and amendment expenses) or
24.2 (Enforcement and preservation costs) shall bear interest at the Default
Rate (both before and after judgment) from the day on which those costs, charges
or expenses were paid, incurred or charged by the relevant person and otherwise
in accordance with clause 2.2 (Default interest).

 

16

 

 

25.Currencies

 

25.1Conversion

 

All monies received or held by HIF or any Receiver under this Deed may be
converted from their existing currency into such other currency as HIF or the
Receiver considers necessary or desirable to cover the obligations and
liabilities comprised in the Secured Obligations in that other currency at the
Spot Rate of Exchange. The Client shall indemnify HIF against all costs, charges
and expenses incurred in relation to such conversion. Neither HIF nor any
Receiver shall have any liability to the Client in respect of any loss resulting
from any fluctuation in exchange rates after any such conversion.

 

25.2Currency indemnity

 

No payment to HIF (whether under any judgment or court order or in the
liquidation, administration or dissolution of the Client or otherwise) shall
discharge the obligation or liability of the Client in respect of which it was
made, unless and until HIF shall have received payment in full in the currency
in which the obligation or liability was incurred and, to the extent that the
amount of any such payment shall on actual conversion into such currency fall
short of such obligation or liability expressed in that currency, HIF shall have
a further separate cause of action against the Client and shall be entitled to
enforce the Security to recover the amount of the shortfall.

 

26.INDEMNITY

 

The Client shall indemnify HIF, any Receiver and any attorney, agent or other
person appointed by HIF under this Deed and HIF's officers and employees (each
an "Indemnified Party") on demand against any cost, loss, liability or expense
(however arising) incurred by any Indemnified Party as a result of or in
connection with:

 

(a)anything done or omitted in the exercise or purported exercise of the powers
contained in this Deed;

 

(b)the Security Assets or the use or occupation of them by any person (including
any environmental claim); or

 

(c)any breach by the Client of any of its obligations under this Deed.

 

27.Miscellaneous

 

27.1Appropriation and suspense account

 

(a)HIF may apply all payments received in respect of the Secured Obligations in
reduction of any part of the Secured Obligations as it thinks fit. Any such
appropriation shall override any appropriation by the Client.

 

(b)All monies received, recovered or realised by HIF under, or in connection
with, this Deed may at the discretion of HIF be credited to a separate interest
bearing suspense account for so long as HIF determines (with interest accruing
thereon at such rate, if any, as HIF may determine for the account of the
Client) without HIF having any obligation to apply such monies and interest or
any part thereof in or towards the discharge of any of the Secured Obligations.

 

17

 

 

27.2New accounts

 

If HIF receives, or is deemed to be affected by, notice, whether actual or
constructive, of any subsequent Security Interest affecting any Security Asset
and/or the proceeds of sale of any Security Asset, it may open a new account or
accounts for the Client. If it does not open a new account, it shall
nevertheless be treated as if it had done so at the time when it received or was
deemed to have received such notice. As from that time all payments made to HIF
will be credited or be treated as having been credited to the new account and
will not operate to reduce any amount of the Secured Obligations.

 

27.3Changes to the Parties

 

(a)The Client may not assign any of its rights under this Deed.

 

(b)HIF may assign or transfer or grant participations in all or any part of its
rights under this Deed in accordance with the Debt Purchase Agreement. The
Client shall, immediately upon being requested to do so by HIF, enter into such
documents as may be necessary or desirable to effect such assignment or
transfer.

 

27.4Memorandum and articles

 

The Client certifies that the Security does not contravene any of the provisions
of the memorandum or articles of association of the Client.

 

27.5Tacking

 

(a)HIF shall perform its obligations under the Debt Purchase Agreement
(including any obligation to make available further advances).

 

(b)This Deed secures advances already made and further advances to be made.

 

27.6Amendments and waivers

 

Any provision of this Deed may be amended only if HIF and the Client so agree in
writing and any breach of this Deed may be waived before or after it occurs only
if HIF so agrees in writing. A waiver given or consent granted by HIF under this
Deed will be effective only if given in writing and then only in the instance
and for the purpose for which it is given.

 

27.7Calculations and certificates

 

A certificate of HIF specifying the amount of any Secured Obligation due from
the Client (including details of any relevant calculation thereof) shall be
prima facie evidence of such amount against the Client in the absence of
manifest error.

 

27.8Waiver, rights and remedies

 

No failure to exercise, nor any delay in exercising, on the part of HIF, any
right or remedy under this Deed shall operate as a waiver, nor shall any single
or partial exercise of any right or remedy prevent any further or other
exercise, or the exercise of any other right or remedy. The rights and remedies
provided are cumulative and not exclusive of any rights or remedies provided by
law.

 

18

 

 

28.Notices

 

28.1Serving notice on the Client

 

(a)Any notice in writing by HIF to the Client under this Deed or any legal
proceedings issued in HIF's name which have to be served on the Client shall be
given or served if delivered or posted to the Client at:

 

(i)the Client's registered office; or

 

(ii)any address at which the Client carries on, or was last known to carry on,
business.

 

Such notice may also be given by facsimile transmission to the Client's number
or address notified to HIF for communication by such means. It may also be
handed personally to any officer of the Client.

 

(b)Any such notice or proceedings shall be considered served:

 

(i)if delivered, at the time of delivery; or

 

(ii)if sent by post, on the second day following the date of posting; or

 

(iii)if sent by facsimile transmission, at the time of transmission.

 

28.2Serving notice on HIF

 

Any notice in writing by the Client to HIF under this Deed shall take effect at
the time it is received by HIF at HIF's registered office or at such other
address as HIF may give to the Client in writing for this purpose, and then only
if marked for the attention of the department or officer identified with HIF's
name below (or any substitute department or officer as HIF shall specify for
this purpose).

 

29.Electronic communications

 

Save any notice given by HIF by facsimile transmission, no communication to be
made under this Deed shall be made electronically.

 

30.Partial invalidity

 

All the provisions of this Deed are severable and distinct from one another and
if at any time any provision is or becomes illegal, invalid or unenforceable in
any respect under any law of any jurisdiction, neither the legality, validity or
enforceability of any of the remaining provisions nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction will in
any way be affected or impaired.

 

31.Release

 

31.1Upon the expiry of the Security Period (but not otherwise) HIF shall, at the
request and cost of the Client, take whatever action is necessary to release or
re-assign (without recourse or warranty) the Security Assets from the Security.

 

19

 

 

31.2Where any discharge (whether in respect of the obligations of the Client or
any security for those obligations or otherwise) is made in whole or in part or
any arrangement is made on the faith of any payment, security or other
disposition which is avoided or must be restored on insolvency, liquidation or
otherwise (without limitation), the liability of the Client under this Deed
shall continue as if the discharge or arrangement had not occurred. HIF may
concede or compromise any claim that any payment, security or other disposition
is liable to avoidance or restoration.

 

32.Counterparts

 

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures (and seals, if any) on the counterparts were on a
single copy of this Deed.

 

33.Governing law

 

This Deed is governed by English law.

 

IN WITNESS of which this Deed has been duly executed by the Client as a deed and
duly executed by HIF and has been delivered on the first date specified on page
1 of this Deed.

 

20

 

 

SCHEDULE

 

THE CLIENT

 

LAKELAND INDUSTRIES EUROPE LIMITED

 

a company registered in England and Wales with the number 04500660

 

Executed as a deed, but not delivered until the )     first date specified on
page 2, by )     LAKELAND INDUSTRIES EUROPE )     LIMITED )     by two directors
or by )     one director and the secretary )     :   Signature /s/ Christopher
J. Ryan             Name (block capitals)  Christopher J. Ryan       Director  
          Signature /s/ Martin Lill             Name (block capitals) Martin
Lill       Director/Secretary

 

Pursuant to a Resolution of the Board of Directors of LAKELAND INDUSTRIES EUROPE
LIMITED

 

COPY RESOLUTION

 (To be certified by the signature of the Chairman of the meeting of the
Directors at which the Resolution was passed).

 

There was produced to the Board a form of Fixed Charge on Non-Vesting Debts and
Floating Charge between the Client and HSBC Invoice Finance (UK) Ltd. The terms
were approved. It was agreed that entering into the Fixed Charge on Non-Vesting
Debts and Floating Charge by the Client would be of benefit to and in the best
interests of the Client.

 

After giving consideration to the requirements of sections 171 to 177 of the
Companies Act 2006 it was resolved that the Client do enter into the said Fixed
Charge on Non-Vesting Debts and Floating Charge and that it be signed as a deed
on behalf of the Client (i) if the Client is a sole director company with no
company secretary, by that director whose signature shall be witnessed or (ii)
in any other circumstances by a Director and the Client Secretary or by two
Directors and that a copy of this resolution be endorsed on the Fixed Charge on
Non-Vesting Debts and Floating Charge.

 

Certified a true copy of this Resolution:

 

/s/ Christopher J. Ryan   Signature of Chairman of Meeting  

 



21

 



 

Signed as a Deed )   by )     )     )     )     )     )   as Attorney of )  
HSBC INVOICE FINANCE (UK) LIMITED )   in the presence of: ) /s/ Philip Jeffrey
Alboses     Attorney

 

Witness signature: …………………………………………     Name: ………………………………………….     Occupation:
Invoice Finance Official     Witness Address: Farncombe Road   Worthing, West
Sussex   BN11 2BW

 

22

 

